Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 24 August 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        My dear General

                            Mattapony River 24th August 1781
                        
                        This letter will be Handed By cll Morris who waits upon Your Excellency with Gal Greene’s Sentiments upon
                            the different ways to Improve Count de Grasses assistance. I Have Been desired to Add my Accounts But the last letter I
                            Had the Honor to write Has Anticipated the Informations Which Gral Greene wanted me to give.
                        The Light Infantry are 850—the Pennsylvania 600—Virginia exchanged soldiers and new levies 400—the
                            Marylanders will be 600—We have 120 dragoons and a chance to obtain 60 more—Had we Accoutrements we could have 200 more
                            whom Colo. White has in Readiness with 200 excellent horses 60 of which I hope to equip By dismounting Volunteers—As to
                            militia we may in a few days have 3000—a demand from you upon the State of Maryland will procure 1000 well armed
                            militia—The Conduct of some people in that State appears to me very injurious to public interest—The New levies have been
                            every day detained—every petty pretence employed to prevent their joining either Gal Greene or this army—The danger of
                            Baltimore upon which I was not very Hasty to quiet them Brought on a Confession that the men were Ready—I then demanded
                            them in Most urging terms. At last I sent George there who writes me they make a Beautiful Battalion But He could not
                            obtain more than a promise to send them in three or four days. Portsmouth is evacuated with some precipitation—I wait for
                            a more particular Account Before I write officially—Yesterday Mr de Camus a French officer of the Navy has reconnoitered
                            the shipping in York River—There are 60 sails 10 of which armed vessels, the largest a 50 gun ship, their situation very
                            much exposed.
                        The ennemy are not yet fortifying at York—What is doing at Glocester is rather upon a contracted scale—They
                            do not appear very much Alarmed—Colo. dundas was Heard to say that an english and french fleet Had sailed in the same
                            time—The intelligence Concerning Count de Grasse Has Been kept a profound secret.
                        My Coming in this Country Has Attracted this side a large part of the enemy’s force. in the Mean while
                            Gal Wayne was filing towards Westover and the Remainder of the Army to Ruffins ferry—Should the enemy move southerly
                            we shall be at Westover Before Wayne has done crossing as the Cavalry will Be Hurried on—the Moment Count de Grasse
                            arrives I will collect our force about Soans Bridge and wait for Intelligences from him.
                        Colo. Gimat and the french officer I have mentioned are gone to Portsmouth under pretence to see the
                            fortifications (which I have ordered to be leveled) and will proceed to Cape Henry in order to deliver My dispatches to
                            the French Commanders, and give them every information in their power.
                        Heavy Artillery and every thing Relative to a seige from the cannon to the tools are not to be found this
                            side of Philadelphia—Cloathing and particularly shoes—Arms, dragoons and Horse Equipments, Ammunition of every kind are
                            articles which your Excellency will be obliged to send from the Northward—I may add Medicines and Hospital stores—Could
                            Lauzun’s Legion be forwarded with dispatch they will be extremely useful—They might Come with you and would in the mean
                            time serve to the safety of Your journey.
                        As to provisions my dear General, want of sistem will render our subsistance difficult unless intelligent
                            Commissaries are immediately sent on—If you intend, as I Hope, to Come yourself you might send on the Heads of
                                departments——an early application upon the State of Maryland may be productive of great good.
                        My expectations have not as yet Been Communicated to any General officer not even to the Executive—I will
                            however to day write a private letter to the Governor—Count de Grasse will no doubt arrive
                            Before long.
                        In case important operations are carried on in Virginia which I think cannot fail to succeed Mr Morris ought
                            to send some Hard Money. From the Moment I took the Command of this army their has not been a farthing sent from the
                            Treasury and this State money is good for nothing. With the Highest Respect and affection I Have the Honor to Be, My dear
                            General, Your Affectionate friend
                        
                            Lafayette
                        
                        
                            Lord Cornwallis’s force at Richmond was 4000—There were then at least 1000 in Portsmouth—Some have been
                                killed and some are sick But if you add sailors he will have much upwards of 5000 men at the lowest estimate. 
                        

                    